431 So. 2d 176 (1983)
Frank BYSTROM, Etc., et al., Appellants,
v.
HOTELERAMA ASSOCIATES, LTD., Etc., Appellees.
No. 82-1418.
District Court of Appeal of Florida, Third District.
April 5, 1983.
Rehearing Denied May 31, 1983.
Robert A. Ginsberg, County Atty., and Thomas Goldstein, Asst. County Atty., for appellants.
Lapidus & Stettin and Richard Lapidus, Miami, for appellees.
Before BARKDULL, HUBBART and JORGENSON, JJ.
PER CURIAM.
The final judgment under review is affirmed upon a holding that: (1) the presumed validity of the property assessment in this case was overcome below when it was shown, without dispute, that the defendant property appraiser [Frank Bystrom]: (a) failed to obtain, although available, *177 the actual income data on the subject property from the plaintiff taxpayer [Hotelerama Associates, Ltd.] when utilizing the income approach to valuation herein [and did not by alternative methods make up for said deficiency]; and (b) thereby failed to substantially comply with Section 193.011(7), Florida Statutes (1981), in assessing the subject property in this case. Palm Corporation v. Homer, 261 So. 2d 822 (Fla. 1972); Bystrom v. Equitable Life Assurance Society, 416 So. 2d 1133, 1145-47 (Fla. 1982) (Pearson, Daniel, J. and Hubbart, C.J., concurring); (2) the plaintiff taxpayer [Hotelerama Associates, Ltd.] produced substantial, competent evidence below upon which a trier of fact could conclude, as it did, that by the greater weight of the evidence the just valuation of the subject property was $37,500,000, Bystrom v. Equitable Life Assurance Society, supra; see also Shaw v. Shaw, 334 So. 2d 13, 16 (Fla. 1976); and (3) the remaining points urged herein are insufficient to upset the judgment appealed from.
Affirmed.